[Cite as Copley v. Copley, 2020-Ohio-6669.]


                              IN THE COURT OF APPEALS OF OHIO
                                 FOURTH APPELLATE DISTRICT
                                        PIKE COUNTY


JEFFREY W. COPLEY,                            :       Case No. 19CA901

        Plaintiff-Appellant,                  :

v.                                            :       DECISION AND
                                                      JUDGMENT ENTRY
CONNIE A. COPLEY,                             :

     Defendant-Appellee.        :     RELEASED 12/02/2020
______________________________________________________________________
                            APPEARANCES:

Jennifer L. Ater, Chillicothe, Ohio, for appellant.

Richard M. Lewis, The Law Firm of Richard M. Lewis, LLC, Jackson, Ohio, for appellee.
______________________________________________________________________
Hess, J.

        {¶1}    Jeffrey Copley appeals from a divorce decree issued by the Pike County

Common Pleas Court. Mr. Copley contends that the trial court abused its discretion

when it ordered him to pay $2,200 a month in temporary spousal support during the

pendency of the divorce proceeding because it did not consider the factors in R.C.

3105.18(C)(1) or articulate the basis for its award, and the award is inappropriate,

unreasonable, and excessive. However, the court did not have a duty to consider the

R.C. 3105.18(C)(1) factors or make findings of fact and conclusions of law when it

awarded temporary support, evidence in the record supports the award, and Mr. Copley

failed to show that the award was excessive. Accordingly, we reject his contentions.

        {¶2}    Mr. Copley also contends that the trial court abused its discretion in various

ways when it ordered him to indefinitely pay $2,200 a month in spousal support in the

divorce decree. Mr. Copley asserts that the court erred by including $17,000 of gross
Pike App. No. 19CA901                                                                    2


annual overtime wages in its calculation of his income, but that figure is reasonable given

evidence of the overtime wages he earned during the marriage. Mr. Copley also asserts

that the court failed to consider more than half of his monthly living expenses when it

made the award. Although the trial court was not obligated to consider the parties’ living

expenses under R.C. 3105.18(C)(1), it did so, purporting to list in its spousal support

decision all of the expenses to which the parties had testified. Once the court decided to

consider the parties’ living expenses, it acted unreasonably when it disregarded many of

the expenses to which Mr. Copley testified without explanation.           Accordingly, we

conclude that the trial court abused its discretion when it made the indefinite support

award, reverse that portion of its judgment, and remand for further proceedings

consistent with this opinion. We affirm the judgment in all other respects.

                       I. FACTS AND PROCEDURAL HISTORY

      {¶3}   Jeffrey and Connie Copley married in February 1987 and have two adult

children. In January 2017, Mr. Copley moved out of the marital home, and in November

2017, he filed a complaint for divorce. Ms. Copley filed an answer, a counterclaim for

divorce, and a motion for temporary spousal support during the pendency of the divorce

proceeding which she supported with her own affidavits. Mr. Copley, who had been

voluntarily paying Ms. Copley $380 a week, opposed paying her more and submitted his

own counter affidavits. The trial court ordered Mr. Copley to pay Ms. Copley $2,200 a

month in temporary spousal support during the pendency of the proceeding. The parties

had no marital debts and entered into a stipulated agreement regarding the division of

property, and the court conducted a trial on the only contested issue—spousal support.
Pike App. No. 19CA901                                                                 3


      {¶4}   Mr. Copley testified that he is 54 years old, is a high school graduate, and

went to college for two semesters. He was in the Navy, worked at a uranium enrichment

plant for 21 years, and has worked for Fluor BWXT Portsmouth, L.L.C., for 11 years. His

hourly rate is $39.472, and he earns time and a half for overtime. He works 40 hours or

more a week; he “very rarely” turns down overtime when it is available. Sometimes he

goes months without overtime, but the “best time” for it is between May and August, and

there have been “very few years” in which he did not have overtime. In 2015, he earned

$19,131.40 from overtime. He was “sure” that he worked overtime in 2016 but did not

recall how much. In 2017, he earned $15,180.88 from overtime. In 2018, he earned

$46,652.30 from overtime, which was “unusual” and attributable to his employer

combining two departments. In 2019, at the time of the April trial, he had worked 60

hours of overtime. Mr. Copley has a degenerated disc which causes back pain but does

not prevent him from working, and he has pre-cancerous patches removed from his skin

every six months. Mr. Copley testified that during the marriage, Ms. Copley’s

employment outside the home was sparse. He knew Ms. Copley had various health

issues but testified that they did not limit her activities and that he encouraged her to

work after their children were grown.

      {¶5}   Mr. Copley testified about his average expenses for electricity ($30/month),

water ($28.33 or $30/month), vehicle maintenance ($100/month), gasoline ($100 or

$112/month), a gym membership ($19.66 or $30/month), groceries ($300/month), dining

out ($150/month), clothing ($150/month), charitable contributions ($80/month), insurance

on a camper ($70/month), fuel oil ($81.25/month), a cell phone ($40/month), dry cleaning

and laundry ($15/month), life insurance ($29.55/month), auto insurance ($98.50/month),
Pike App. No. 19CA901                                                                   4


federal income taxes ($1,131.87/month), state income taxes ($198.08/month), Medicare

withholding ($95.18/month), Social Security withholding ($406.97/month), union dues

($72.88/month), 401K contributions (6% of wages, estimated at $467.67/month), and

health, dental, and vision insurance for him and Ms. Copley ($831.95/month). Once Ms.

Copley is removed from his health, dental, and vision insurance, his monthly expense for

those items will decrease to $418.81. Mr. Copley testified that in 2005, his parents

transferred about four acres of land to him, but his mother still lives in the house on the

land and pays the real estate taxes. Mr. Copley could live with her but instead pays

$500 a month to rent her camper in the front yard; he plans to build a house on the

property for himself.

       {¶6}   Ms. Copley’s brother, Donnie Dyke, testified that Mr. Copley had told him a

number of times that he preferred that Ms. Copley not work because it would “hurt him

on his taxes,” and “he made enough money to take care of things.”

       {¶7}   Ms. Copley testified that she is 53 years old and is a high school graduate.

During the marriage, she cared for the couple’s children, house, and parents. Her work

experience includes about a month of part-time work cleaning a post office and a few

months of work at a Goodwill Industries retail store. She left Goodwill because she got

pregnant, and Mr. Copley did not want her to work anymore. Ms. Copley testified that

even after the couple’s children were in school, Mr. Copley did not want her to work

because she had enough to do with caring for the house and their parents, he made

enough money to support them, and he did not want to move to a higher tax bracket.

She did not seek employment after they separated. She spends four to five hours a day

on housework, an hour a day caring for her animals, and about 20 hours a week helping
Pike App. No. 19CA901                                                                    5


her 82-year-old mother. Ms. Copley testified that she has several health issues. She

needs ongoing chiropractic treatment for neck and back pain and has migraines, muscle

spasms, a condition that causes painful callouses on her feet which require surgical

removal, daily anxiety attacks, depression, uterine tumors that cause vaginal pain, cysts

throughout her breasts and right kidney, and fibromyalgia. However, she admitted that

she is not disabled and that no doctor has told her to not work.

       {¶8}   Ms. Copley testified about her average expenses for real estate taxes

($800/year), homeowners’ insurance ($800/year), electricity ($100/month), water

($60/month), fuel oil ($2,000/year), trash collection ($50/three months), a cell phone

($70/month), home phone/tv/internet ($200/month), groceries and sundries ($200/week),

dining out ($100/week), clothing ($100/week), hair care ($30/month), vehicle

maintenance ($40/two or three months), gasoline ($120/month), and car insurance

($112.00/six months). Under Mr. Copley’s health insurance plan, she has out-of-pocket

expenses of about $200 a month for medication, and she testified about the costs

associated with getting her own insurance after the divorce. Ms. Copley testified that

she attends church “[o]n and off” and donates “sometimes $40 and sometimes more.”

       {¶9}   Richard Oestreich, Ph.D., CRC, a vocational consultant, performed a

vocational assessment of Ms. Copley. Testing revealed that her reading or word

recognition and arithmetic skills were at a fourth-grade level, and her spelling skills were

at a fifth-grade level. Her vocational assets were that she presents well, has good social

skills, and has performed well as a stay-at-home mother and homemaker. Her vocational

deficits were that she had been out of the workforce for over 30 years, had never worked

a full-time job, had some physical limitations which reduced her ability to lift heavy
Pike App. No. 19CA901                                                                    6


objects, had no skill set to offer in the marketplace, tested below the high school range in

academic achievement levels, was largely unable to use a computer to benefit an

employer, and was 53 years old. Dr. Oestreich testified that Ms. Copley’s vocational

history was “very sparse” and unlikely to lead to employment now. He opined that she

was capable of performing an unskilled job, such as retail clothing sorter, stocker, or

child care worker. He placed her earning capacity at “$18,000 to start” and opined that

she would “need about six months to find suitable employment.”

       {¶10} Abbey Palmer, D.C., testified that she provides chiropractic services to Ms.

Copley for degenerative disc disease and misalignment of the spine. She recommends

ongoing chiropractic care for her but not physical therapy or surgery. Dr. Palmer has not

observed limitations in Ms. Copley’s mobility that would prevent her from working but

opined that “[a] lot of hard labor” would probably exacerbate her problems.

       {¶11} In its spousal support decision, the court made findings on each of the

factors in R.C. 3105.18(C)(1). Among other things, the court found that Mr. Copley’s

gross annual base wages were $82,101.76 based on a 40-hour work week. The court

found that he regularly worked overtime in past years, that it was reasonable to expect

that he would continue to have overtime income in the future, and that his gross annual

overtime wages were $17,000. The court found Mr. Copley’s gross annual wages and

earning capacity was $99,101.76, and Ms. Copley’s annual earning capacity was

$18,000. Under its discussion of the parties’ assets and liabilities, the court found they

had no liabilities “other than, presumably, their attorney fees,” but that no evidence was

introduced on the amount of fees. The court stated that “[t]he parties each have living

expenses, of course” and purported to list the “regular monthly living expenses” to which
Pike App. No. 19CA901                                                                  7


each party had testified. The trial court concluded it was appropriate and reasonable to

award Ms. Copley $2,220 a month until she remarried or either party died but retained

continuing jurisdiction over the issue of spousal support for the purpose of modifying the

amount or terms of payment or terminating support based on a change of circumstances.

The court issued a divorce decree that incorporated its spousal support decision.

                            II. ASSIGNMENT OF ERROR

       {¶12} Mr. Copley presents one assignment of error:

       The trial court erred and abused its discretion in its awards of temporary
       and permanent spousal support in the amounts and duration, as the
       awards are unreasonable, inappropriate, and excessive, and are arbitrary
       without a clear detailed basis.

                               III. LAW AND ANALYSIS

       {¶13} In his sole assignment of error, Mr. Copley contends that the trial court

abused its discretion when it awarded temporary spousal support during the pendency of

the divorce proceeding and indefinite spousal support in the divorce decree.

                                 A. Standard of Review

       {¶14} “Trial courts generally enjoy broad discretion to determine spousal support

issues.” Bolender v. Bolender, 4th Dist. Adams No. 13CA984, 2014-Ohio-2136, ¶ 15.

We review an award of temporary spousal support during the pendency of a divorce

proceeding and an award of spousal support in a final divorce decree for an abuse of

discretion, which exists when a decision is unreasonable, arbitrary, or unconscionable.

See id. at ¶ 15, 28.

                                    B. R.C. 3105.18

       {¶15} Under R.C. 3105.18(B), in a divorce proceeding the trial court “may award

reasonable spousal support to either party” “upon the request of either party and after
Pike App. No. 19CA901                                                                     8


the court determines the division or disbursement of property under section 3105.171 of

the Revised Code.” The court may also “award reasonable temporary spousal support

to either party” during the pendency of the proceeding. R.C. 3105.18(B); see also Civ.R.

75(N)(1) (“When requested in the complaint, answer, or counterclaim, or by motion

served with the pleading, upon satisfactory proof by affidavit duly filed with the clerk of

the court, the court * * *, without oral hearing and for good cause shown, may grant a

temporary order regarding spousal support to either of the parties for the party’s

sustenance and expenses during the suit * * *”).

      {¶16} R.C. 3105.18(C)(1) states:

      In determining whether spousal support is appropriate and reasonable, and
      in determining the nature, amount, and terms of payment, and duration of
      spousal support, which is payable either in gross or in installments, the
      court shall consider all of the following factors:

      (a) The income of the parties, from all sources, including, but not limited to,
      income derived from property divided, disbursed, or distributed under
      section 3105.171 of the Revised Code;

      (b) The relative earning abilities of the parties;

      (c) The ages and the physical, mental, and emotional conditions of the
      parties;

      (d) The retirement benefits of the parties;

      (e) The duration of the marriage;

      (f) The extent to which it would be inappropriate for a party, because that
      party will be custodian of a minor child of the marriage, to seek
      employment outside the home;

      (g) The standard of living of the parties established during the marriage;

      (h) The relative extent of education of the parties;

      (i) The relative assets and liabilities of the parties, including but not limited
      to any court-ordered payments by the parties;
Pike App. No. 19CA901                                                                 9



       (j) The contribution of each party to the education, training, or earning
       ability of the other party, including, but not limited to, any party’s
       contribution to the acquisition of a professional degree of the other party;

       (k) The time and expense necessary for the spouse who is seeking spousal
       support to acquire education, training, or job experience so that the spouse
       will be qualified to obtain appropriate employment, provided the education,
       training, or job experience, and employment is, in fact, sought;

       (l) The tax consequences, for each party, of an award of spousal support;

       (m) The lost income production capacity of either party that resulted from
       that party’s marital responsibilities;

       (n) Any other factor that the court expressly finds to be relevant and
       equitable.

                             C. Temporary Spousal Support

       {¶17} Mr. Copley asserts that the decision to award temporary spousal support

during the pendency of the divorce proceeding was arbitrary because it contained no

reference to the factors in R.C. 3105.18(C) and did not “set forth any reason for the

amount of temporary spousal support awarded.” He relies on Longo v. Longo, 11th Dist.

Geauga No. 2004-G-2556, 2005-Ohio-2069, to support his position. He also asserts that

the award is “inappropriate, unreasonable and excessive.”

       {¶18} Courts have acknowledged that a “ ‘purpose of temporary support is “to

preserve the status quo during the proceeding.” ’ ”      Bolender, 4th Dist. Adams No.

13CA984, 2014-Ohio-2136, ¶ 27, quoting Ward v. Ward, 10th Dist. Franklin No. 99AP-

66, 2000 WL 552186, *5 (May 4, 2000), quoting DiLacqua v. DiLacqua, 88 Ohio App.3d

48, 54, 623 N.E.2d 118 (9th Dist.1993). “Temporary spousal support is also appropriate

to provide for the financial needs of a spouse.” Id.
Pike App. No. 19CA901                                                                     10


       {¶19} The trial court’s failure to state that it considered the R.C. 3105.18(C)(1)

factors or articulate the rationale for its temporary award does not render the award

arbitrary. The R.C. 3105.18(C)(1) factors “govern whether an award of spousal support,

and not temporary spousal support during the pendency of divorce, is appropriate.”

Buzard v. Buzard, 2d Dist. Clark No. 2011 CA 18, 2012-Ohio-2658, ¶ 31; see also

Deacon v. Deacon, 8th Dist. Cuyahoga No. 91609, 2009-Ohio-2491, ¶ 49 (“Temporary

spousal support need not be based on the factors in R.C. 3105.18(C), but only needs to

be an amount that is ‘reasonable’ ”).       R.C. 3105.18 does not provide “ ‘a specific

methodology’ ” that the trial court must follow in determining whether “ ‘an award of

temporary spousal support is reasonable and how the amount of that award is to be

decided.’ ” Bolender at ¶ 27, quoting Ward at *5. R.C. 3105.18 also does not mandate

that the court issue findings of fact and conclusions of law when it awards temporary

support, and Mr. Copley did not request them.

       {¶20} Longo is not binding on this court, and we do not find it persuasive. In that

case, the appellant asserted that the temporary spousal support award was insufficient.

Longo, 11th Dist. Geauga No. 2004-G-2556, 2005-Ohio-2069, ¶ 70. The appellate court

held the award was “fundamentally arbitrary” for a different reason. Id. at ¶ 72. Citing

Stafinsky v. Stafinsky, 116 Ohio App.3d 781, 784, 689 N.E.2d 112 (11th Dist.1996),

Longo stated that “R.C. 3105.18(C)(1) requires the trial court to review certain statutory

factors in making its determination of spousal support and indicate the basis for the

award in sufficient detail to facilitate adequate review.” (Emphasis sic.) Id. at ¶ 71. The

appellate court found that the trial court “did not consider all relevant factors set forth in

R.C. 3105.18 and failed to provide a clear basis for the temporary award.” Id. at ¶ 72.
Pike App. No. 19CA901                                                                11


However, the appellate court did not address the fact that R.C. 3105.18(C)(1) states that

it applies to a determination of “whether spousal support is appropriate and reasonable”

and does not mention temporary support during the pendency of a divorce proceeding.

Moreover, the case Longo relied upon discussed the R.C. 3105.18(C)(1) factors in the

context of a final spousal support award, not a temporary award made during the

pendency of a divorce proceeding. See Stafinsky at 784.

      {¶21} The record contains evidence that supports the temporary spousal support

award. In affidavits in support of her motion for temporary support, Ms. Copley averred

that she had not been employed outside the home during the over 30-year marriage, that

she was currently unemployed, that her monthly expenses were $2,463.32, and that Mr.

Copley’s gross annual income was $122,708.82 ($10,225.74 a month). [R. 12, 15, 35]

In counter affidavits, Mr. Copley averred that his gross annual income was $89,855.63

($7,487.97 a month) and that his monthly expenses (excluding $1,646.67 in voluntary

support he had been giving Ms. Copley) were $5,984.75. [R. 36]

      {¶22} Regardless of which income figure the trial court accepted, it was

reasonable to award Ms. Copley $2,200 a month to provide for her financial needs

during the pendency of the proceeding given her lack of work history and expenses. If

Mr. Copley earned $10,225.74 a month, the $2,200 a month award would leave him with

$8,025.74 a month, which was more than adequate to pay his claimed monthly

expenses. If Mr. Copley earned $7,487.97, it would have been impossible for the court

to fashion an award that would allow both parties to pay their claimed monthly expenses,

which totaled $8,448.07 ($2,463.32 + $5,984.75), and it was reasonable to award Ms.

Copley about 30% of the income, which covered most but not all of her claimed
Pike App. No. 19CA901                                                                    12


expenses.     Mr. Copley’s conclusory assertion that the temporary award was

inappropriate, unreasonable, and excessive is insufficient to establish error. See App.R.

16(A)(7) (an appellant’s brief shall include “[a]n argument containing the contentions of

the appellant with respect to each assignment of error presented for review and the

reasons in support of the contentions, with citations to the authorities, statutes, and parts

of the record on which appellant relies”). Accordingly, we overrule the assignment of

error to the extent it asserts that the trial court abused its discretion when it awarded

temporary spousal support during the pendency of the proceeding.

                              D. Indefinite Spousal Support

       {¶23} Mr. Copley acknowledges that the trial court addressed the R.C.

3105.18(C)(1) factors before it awarded indefinite spousal support in the divorce decree

and that “some factors could weigh in favor of an award of spousal support.” However,

he contends that the court “gave no practical consideration” to his ability to pay the

amount awarded. He asserts that the court should not have imputed $17,000 in gross

annual overtime income to him because the court did not explain how it derived that

figure, and overtime is voluntary and not guaranteed. He also asserts that the court

failed to consider more than half of his monthly living expenses even though it

considered all of Ms. Copley’s expenses. He maintains that the amount he “nets from

his wages is equal to or even less than what [Ms. Copley] receives in untaxed spousal

support on a monthly basis” and that the award “essentially forces him to continue to

work significant and steady overtime, as he ages” and “live in a camper on his mother’s

property for the unforeseen future while [Ms. Copley] is able to enjoy remaining in the

unencumbered marital residence.” Mr. Copley also asserts that the indefinite duration of
Pike App. No. 19CA901                                                                       13


the award is “unsupported and excessive, creating an undue financial hardship on him.”

Finally, he contends that it is “impossible” for this court to discern the basis for the award

because aside from discussing the R.C. 3105.18(C)(1) factors, the trial court did not

provide “any reasons” to support the amount or duration of the award.

       {¶24} “A trial court evaluating the propriety of a spousal support award must

consider all of the statutory factors and not base its determination upon any one factor

taken in isolation.” Martindale v. Martindale, 4th Dist. Athens No. 18CA17, 2019-Ohio-

3028, ¶ 90, citing Kaechele v. Kaechele, 35 Ohio St.3d 93, 518 N.E.2d 1197 (1988),

paragraph one of the syllabus. Although the court has “broad discretion” to determine

whether a spousal support award “is reasonable and appropriate, it must consider the

statutory factors and must indicate the basis for a spousal support award in sufficient

detail to enable a reviewing court to determine that the award complies with the law.” Id.,

citing Kaechele at paragraph two of the syllabus.         “In the absence of a request for

findings of fact and conclusions of law, however, Kaechele does not require the trial

court to list and comment on each factor.” Eichenlaub v. Eichenlaub, 2018-Ohio-4060,

120 N.E.3d 380, ¶ 13 (4th Dist.). “Rather, Kaechele and R.C. 3105.18(C) only require a

trial court to reveal the basis for its award in either its judgment or the record.” Id. “If the

record reflects that the trial court considered the statutory factors, and if the judgment

contains details sufficient for a reviewing court to determine that the support award is

fair, equitable, and in accordance with the law, the reviewing court will uphold the

award.” Martindale at ¶ 90, citing Eichenlaub at ¶ 13.

       {¶25} The trial court’s decision to include $17,000 in gross annual overtime

wages in its calculation of Mr. Copley’s income was not unreasonable, arbitrary, or
Pike App. No. 19CA901                                                                   14


unconscionable. Under R.C. 3105.18(C)(1)(a), the court was required to consider the

parties’ income “from all sources,” and Mr. Copley’s testimony indicates that he regularly

earns overtime income. See Wormsley v. Wormsley, 3d Dist. Marion No. 9-14-04, 2014-

Ohio-3086, ¶ 19 (trial court did not abuse its discretion by including a figure for overtime

wages in calculating appellant’s annual income because the parties testified that he

“consistently worked overtime hours throughout the course of the marriage”).

Specifically, he testified that there have been “very few years” in which he did not have

overtime, that he “very rarely” turns overtime down, and that he has had overtime every

year since at least 2015. He earned $19,131.40 from overtime in 2015, an unknown

amount from overtime in 2016, $15,180.88 from overtime in 2017, and $46,652.30 from

overtime in 2018, which was unusual. As of April 18, 2019, he had earned $3,552.48 in

overtime in 2019, i.e., $39.472 hourly rate x 1.5 overtime rate x 60 hours, but he testified

that the best time for overtime is between May and August. The $17,000 figure the trial

court selected for gross annual overtime wages is less than the average overtime wages

Mr. Copley earned in 2015 and 2017—the only typical years for which the court was

given information.

       {¶26} Mr. Copley’s reliance on Carey v. Carey, 2d Dist. Clark No. 2002-CA-109,

2004-Ohio-770, to support his position that the trial court’s consideration of overtime

wages was improper is misplaced. In that case, the husband argued that the trial court

abused its discretion in making an award of spousal support premised on him working 60

hours a week. Id. at ¶ 11, 18. The appellate court noted that in the context of child

support, “[s]ome courts have held that an obligated parent should not be required to work

more than a 40 hour week when an adequate support order could be made out of the
Pike App. No. 19CA901                                                                  15


obligor’s base salary.” Id. at ¶ 13. However, the appellate court found “the better view is

that a trial court may consider regular overtime pay in calculating the income of a spouse

for purposes of setting child or spousal support.” Id. at ¶ 18. The husband conceded

that “he regularly received overtime pay” and that “working 40 or 50 hours a week is not

unreasonable in light of his age and health” but argued that a “60-hour work week is

excessively onerous.” Id. The appellate court agreed. Id.

      {¶27} In this case, unlike in Carey, the trial court did not premise its support

award on one spouse having to regularly work 60-hour weeks. Mr. Copley’s overtime

rate of pay is $59.208 ($39.472 x 1.5). For him to earn $17,000 in overtime wages in a

year, he would have to, on average work 5.52 hours of overtime a week

($17,000/$59.208/52 weeks). Mr. Copley has not demonstrated that an average 45.52-

hour work week is unreasonable under the circumstances. Accordingly, we overrule the

assignment of error to the extent it challenges the indefinite spousal support award

based on the trial court’s consideration of overtime wages.

      {¶28} With regard to living expenses, we observe that “ ‘[a] party’s living

expenses are not one of the specifically enumerated factors to be considered when

determining spousal support.’ ” Albrecht v. Albrecht, 11th Dist. Trumbull No. 2013-T-

0124, 2014-Ohio-5464, ¶ 16, quoting Romano v. Jennison, 11th Dist. Lake No. 2005-L-

191, 2006-Ohio-6887, ¶ 19. “ ‘Thus, the trial court’s consideration of a party’s living

expenses “is discretionary and may be considered if the court finds such expenses to be

relevant.” ’ ” (Emphasis deleted in Albrecht.) Id., quoting Romano at ¶ 19, quoting Derrit

v. Derrit, 163 Ohio App.3d 52, 2005-Ohio-4777, 836 N.E.2d 39, ¶ 32 (11th Dist.); see
Pike App. No. 19CA901                                                                   16


R.C. 3105.18(C)(1)(n) (the court shall consider “[a]ny other factor that the court expressly

finds to be relevant and equitable”).

       {¶29} Even though the trial court was not obligated to consider the parties’ living

expenses under R.C. 3105.18(C)(1), it did so, purporting to list in its spousal support

decision all of the expenses to which the parties had testified. The court later stated that

it had “considered all of the evidence” when it made the support award, but its list of Mr.

Copley’s expenses omitted more than half of the expenses to which he had testified—

insurance on the camper, fuel oil, cell phone, dry cleaning and laundry, life insurance,

auto insurance, federal and state income taxes, Medicare and Social Security

withholding, union dues, 401K contributions, and health, dental, and vision insurance. In

another section of the decision, the court discussed the health, dental, and vision

insurance expenses, but it did not mention any of the other omitted expenses.

       {¶30} Once the court decided to consider the parties’ living expenses, it acted

unreasonably when it disregarded many of the expenses to which Mr. Copley had

testified without explanation. We can only speculate as to how consideration of this

testimony would have impacted the court’s determination of the amount and duration of

the support award. Accordingly, we sustain the assignment of error to the extent it

asserts that the trial court abused its discretion when it made the indefinite spousal

support award without considering all of Mr. Copley’s testimony regarding his expenses.

       {¶31} We reverse the trial court’s judgment to the extent it awarded indefinite

spousal support and remand for the court to make a new support determination in

accordance with law and this decision. This decision renders moot Mr. Copley’s other

arguments about the indefinite spousal support award, i.e., that the duration of the award
Pike App. No. 19CA901                                                                   17


is inappropriate and that the court failed to adequately articulate the basis for the amount

and duration of the award, so we do not address them. We emphasize that our decision

should not be interpreted as a statement on the credibility of Mr. Copley’s testimony

regarding his expenses, the weight the trial court should give that testimony on remand,

or whether a $2,200 a month indefinite spousal support award would be appropriate and

reasonable based on the evidence in this case.

                                    IV. CONCLUSION

       {¶32} For the foregoing reasons, we sustain the assignment of error in part and

overrule it in part. We affirm the trial court’s judgment in part, reverse it in part, and

remand for further proceedings consistent with this opinion.

                                                        JUDGMENT AFFIRMED IN PART
                                                            AND REVERSED IN PART.
                                                                CAUSE REMANDED.
Pike App. No. 19CA901                                                               18




                                 JUDGMENT ENTRY

     It is ordered that the JUDGMENT IS AFFIRMED IN PART AND REVERSED IN
PART and that the CAUSE IS REMANDED. Appellant and Appellee shall split the costs.

      The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the Pike
County Court of Common Pleas to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of
the Rules of Appellate Procedure.

Abele, J. & Wilkin, J.: Concur in Judgment and Opinion.

                                        For the Court




                                        BY: ________________________________
                                            Michael D. Hess, Judge




                                NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing with
the clerk.